Citation Nr: 1756278	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether referral to the Director of Compensation for consideration for an extraschedular rating for the orthopedic and neurological manifestations of a lumbar spine disability is warranted.

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and in January 2012, the Board remanded the case for further development.

In July 2014, the Board denied a rating in excess of 20 percent for the lumbar spine disability from December 2009 to April 2012 and granted a 40 percent rating as of April 2012.  The Board also determined that an implicit claim of entitlement to a TDIU had been raised by the record as part and parcel of the increased rating claim on appeal, and remanded this claim for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By way of an April 2015 Order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), in which the parties agreed that the Board erred when denying a rating in excess of 20 percent for the lumbar spine disability from December 2009 to April 2012, requiring that portion of the decision to be vacated.

In September 2015, the Board granted a 40 percent rating for the Veteran's lumbar spine disability from the period from December 2009 to April 2012.  The Board also remanded the Veteran's claim of entitlement to a TDIU to complete the development requested in July 2014 (which had not been undertaken), as well as the inextricably intertwined determination as to whether a referral is warranted for consideration for a lumbar spine extraschedular rating. 

In September 2016, the Board again remanded the issues on appeal for additional development.  


FINDINGS OF FACT

1.  The symptomatology of the Veteran's for the orthopedic and neurological manifestations of a lumbar spine disability are contemplated by the rating schedule, including functional impairments involving difficulty lifting, walking, standing, and sitting, plus the effects of these limitations on his daily life, such as problems with sleep, relationships with others, appetite, sexual activity, emotions, concentration, and weight gain.  

2.  The Veteran has been able to maintain a job as a welder, and the evidence does not establish that his symptoms would otherwise preclude securing or following substantially gainful employment consistent with his background and education.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the orthopedic and neurological manifestations of a lumbar spine disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a (2017).

2.  The criteria for the assignment of a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Extraschedular Rating 

The Veteran is seeking an extraschedular rating for the combined impact of the orthopedic and neurological manifestations of his service-connected lumbar spine disability.  

The Veteran is currently service connected for (1) degenerative disc disease L1-2, 2-3, 4-5 (lumbar spine disability); (2) right lower extremity radiculopathy associated with the lumbar spine disability; and (3) left lower extremity radiculopathy associated with the lumbar spine disability.  The combined disability rating is 10 percent from February 2006; 40 percent from December 2009; and 50 percent from April 2012.  Thus, while the Veteran is service connected for one disability, because there were multiple manifestations, circumstances are that he has essentially three such disabilities.  

The instant claim arises from a claim of service connection filed in August 2007.  Service connection has been in effect since February 6, 2007, the day following the Veteran's last day of active duty service.  The appeal period now before the Board begins on that date, which represents when service connection went into effect for his lumbar spine disability.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  

A.  Applicable Law

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

B.  Discussion

In this case, referral for consideration of an extraschedular rating is not warranted as the symptoms and functional effects of the service-connected disabilities are contemplated by the rating schedule.  

With regard to the lumbar spine disability, the Veteran's symptoms have involved pain with associated functional limitations, including limitation of motion.  For instance, at an October 2007 VA examination, the Veteran complained of back pain that was aggravated by walking one block or going up and down stairs or driving 20 minutes.  At a December 2009 VA examination, he again complained of back pain with any long sitting or lying down.  He could walk three blocks before he had to stop and rest.  At a VA chiropractic consultation in July 2010, he complained of intermittent pain worsened by prolonged sitting and heavy lifting.  

At his August 2011 Board hearing, the Veteran described aching all the time, such that he could hardly go fishing or sit down for 30 minutes.  At an April 2012 VA examination, the Veteran complained that this back was getting worse, and he could not walk long distances, climb stairs or ladders, bend forward, or lie over his back.  He had flare-ups where he rated the pain as 10 out of 10 in severity.  

He then continued to complain of back pain, including in April 2012 and July 2012.  In September 2012, the Veteran described himself as "a very active country boy," taking care of his ranch and hunting hogs, all of which were aggravating factors for his back pain.  

Most recently, at an April 2017 VA examination, the Veteran complained of daily lower back pain.  He had flare-ups with increased pain/stiffness.  He currently worked as a welder, where he had to bend forward and work frequently for long periods of time.  

Overall, this evidence shows symptoms involving back pain with associated functional limitations.  

He has also had symptoms of radiculopathy.  At the October 2007 VA examination, he complained of pain radiating to the left heel with intermittent limping on the left leg.  His radiating pain had "been decidedly worse over the last two weeks."  At an emergency room in May 2008, the Veteran denied neurologic symptoms.  He again denied radiation in June 2009.  At a December 2009 VA examination, by comparison, he again reported pain radiating to the left ankle area.  

These complaints continued, including in July 2010 and at an August 2011 Board hearing.  By the time of the April 2012 VA examination, the Veteran complained of pain radiating into both lower extremities, which the VA examiner classified as "mild."  At a VA outpatient consultation five days later, the Veteran only reported pain radiating to the left leg.  At the April 2017 VA examination, the Veteran reported pain and numbness in the left lower extremity and intermittently in the right lower extremity.  Approximately two weeks later, he underwent an electromyography (EMG) due to complaints of left lateral thigh numbness and radiating low back pain.  The EMG showed anomalous innervation to left, which was atypical but a normal variant, and otherwise essentially normal.  Based on these findings, there was a mild suspicion for left L4 chronic radicular irritation.  

Overall, the radiculopathy symptoms have involved pain and numbness with associated functional limitations.  

The Board finds that the evidence in this case, even if it raises the extraschedular question, does not warrant referral for extraschedular consideration because the Veteran's functional limitations are contemplated by the rating schedule even when thought of on a "combined" basis.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  Evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  Id.  Furthermore, consideration in applying the rating schedule is to be given to pain on movement, swelling, deformity or atrophy of disuse, plus instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45(f).  Moreover, the Diagnostic Codes (DCs) for evaluating the spine, 5235-5243, expressly contemplate limitation of motion, and other aspects including spasm, abnormal gait, spinal contours, fracture, stiffness, aching, radiating pain, associated orthopedic and neurologic abnormalities, and incapacitating episodes.

Here, the Veteran's disability involves functional impairments and the lack of usefulness of the back and lower extremities, primarily on the left, which caused a disturbance of locomotion and other functional limitations under the ordinary conditions of daily life, including difficulty lifting, sitting, and standing.  He has also had flare-ups and worsening symptoms after repetition over time.  These symptoms and the associated functional effects are directly contemplated by the rating schedule.  See 38 C.F.R. § 4.45(f).  The April 2015 Joint Motion also noted that the schedular rating contemplated the functional loss associated with pain.

Furthermore, as it particularly pertains to radiculopathy, the rating schedule is contemplated along a broad and non-exclusive continuum beginning from a mild to severe degree of severity with a 10 percent rating moving toward more severe symptoms expressed to complete paralysis.  See 38 C.F.R. §§ 4.120-4.124a, DCs 8520-8720.  Therefore, the rating schedule was purposely designed to compensate for all symptoms and effects of his radiculopathy disability, and the complete and comprehensive signs and symptoms of the Veteran's disability are contemplated by the rating schedule. 

The evidence shows some effects that may be related to the back and radiculopathy symptoms that are not expressly written in the rating schedule.  For example, the Veteran reported in July 2012 that he was vomiting and feeling ill due to his narcotic pain medication being halved.  Then in September 2012, it was noted that his symptoms affected his sleep, relationships with others, appetite, sexual activity, emotions, and concentration.  Most recently, at the April 2017 EMG, the Veteran complained of gaining approximately 20 pounds over the prior one to two years.  Although not expressly enumerated in diagnostic codes for the disabilities, the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home.  Thus, these functional effects do not warrant referral for an extraschedular evaluation as they would be covered by other areas such as the gastrointestinal or psychiatric rating criteria.  To the extent these complaints represent other, distinctly diagnosed disabilities, the Veteran is invited to file a claim of service connection for these effects, including on a secondary basis.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (If a service-connected disability causes another disability to occur, the appropriate course is to grant secondary service connection and rate the disabilities separately.).

Moreover, in Doucette v. Shulkin, made clear that a DC need not list every word or type of symptom to contemplate a type of functional loss.  For instance, problems with hearing sounds in crowds, televisions or telephones are not listed in the DC for hearing loss but are nonetheless contemplated because they are the actual effects of the hearing loss in daily life.  28 Vet. App. 366 (2017).  Here, although in the context of a hearing loss extraschedular rating claim, the Doucette decision shows that the functional effects of the Veteran's back and radiculopathy are contemplated by the rating schedule for evaluating the disabilities.  

Overall, given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities and the broad, inclusive schedule for rating radiculopathy, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See, e.g., 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a.  

In conclusion, there is nothing exceptional or unusual about the Veteran's orthopedic and neurological manifestations of a lumbar spine disability, including the orthopedic and neurologic manifestations, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for consideration of an extraschedular rating for this disability is not warranted.

Lastly, this decision addresses the issue raised in the April 2015 Joint Motion regarding this claim, which was primarily that the Board had decided the matter while development was pending for the TDIU claim.  As that development is now complete and the Board is also addressing the TDIU claim below, no further action regarding the Joint Motion is necessary.

II.  TDIU

The Veteran is also seeking a TDIU.  His appeal for a TDIU was raised as a component of the lumbar spine rating claim. 

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision in the first instance before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion
 
As stated, the Veteran is currently service-connected for (1) degenerative disc disease L1-2, 2-3, 4-5 (lumbar spine disability); (2) right lower extremity radiculopathy associated with the lumbar spine disability; and (3) left lower extremity radiculopathy associated with the lumbar spine disability.  The combined disability rating is 10 percent from February 2006; 40 percent from December 2009; and 50 percent from April 2012.  

The Veteran's combined disability rating does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

Accordingly, the question becomes whether a TDIU based on an extraschedular basis is warranted.  When the case was in remand status, in July 2017, the RO referred the case to the Director Compensation Service.  In August 2017, the Director determined that a TDIU was not warranted on an extraschedular basis.  As this step has been completed, the Board may address whether an extraschedular TDIU is warranted as it is now the second instance.  See Wages, 27 Vet. App. at 236.

On this question, the evidence shows that the Veteran's back and radiculopathy symptoms affected his employment, but has not precluded him from securing or following a substantially gainful occupation by reason of the service-connected disabilities.  

At the October 2007 VA examination, the Veteran reported being employed "sacking groceries," which aggravated his back.  He also reported that he had lost two jobs because of the difficulty with his back. This included a construction job that he had lost after approximately two weeks because of his back problems.  In July 2008 he reported being recently laid off from job covering airplane wings with fabric.  By March 2009, he was working as a welder, and he had gotten a raise at work and was doing better.

In July 2010, he reported having been out of work for "many months," but had gotten a contract, for which he would have to go out of town.  Later in July 2010, it was noted he was employed in construction, but by August 2010 he did not have a job, although he had started his own business the day prior as a yard worker.  In January 2011, the report working with chemicals to prepare ointments.  Likewise, at his August 2011 Board hearing, he reported working for a pharmaceutical engineering company, where he was an assistant contractor making couplers.  Board Hr'g Tr. 3.  

In September 2012, he reported recently becoming unemployed.  At an April 2012 VA examination, he reported having lost his job because of his back.  But, in March 2013 and June 2013, he was noted to have continued working as a pharmaceutical engineer.  In August 2013, it was noted that he could pay attention at work.  

In January 2014, he was noted to be unemployed.  Then, in January 2014 through the April 2017 VA examination, he reported working as a welder, including up to 12 hours per day.  

At an April 2017 VA Social & Industrial Survey examination, the VA examiner found the Veteran to appear moderately uncomfortable sitting in the chair due to back problems; prior to the examination, he had already been at the VA for 2 hours.  The VA examiner found it apparent by his body language and posture as he sat in the office chair that he was experiencing pain.  

At that time, the Veteran had been working as a welder for four months.  He reported his symptoms impacting his ability to physically function adequately while at work.  He indicated that he had lost many jobs due to repeated absenteeism, needing to take frequent breaks, complaints of standing long lengths of time, and bending over.  He could not take pain medications while at work due to the sensitive nature of dealing with hot metal as a welder, nor did he want to be irresponsible and operate a motor vehicle while under the influence of pain pills.  He reported his employment history from 2007 as having worked in sales for 2 weeks; carpentry for 1 year; at a tree nursery for 8 months; compounding for 1 year; as a welder for 7 months then laid off; and in an independent landscaping business for 3 years.  Each of these jobs had affected his back and range of motion with daily tasks related to his job duties.  The Veteran reported suffering pain all day, which "feels like a burning sensation like a hot knife whenever I bend, drive, lift any object that weights a particular weight to include his 7 year old son." 

He reported due to his need to support his family and be gainfully employed; and to help out with household debt, he had to work a job in which he had skills.  As a welder he had to be alert and focused to avoid any injury to himself.  He had to move carefully throughout his day, and he had to pay attention to how he moved about his home and work environment to compensate for his back pain.  It was challenging to deal with pain daily with minimum symptom relief from his current prescription regimen.  His job was labor intensive which required good balance and posture support.  The examiner found that he appeared responsible in his attempts to not use pain medications during work or driving.  The VA examiner concluded that, based on the array of jobs he had post-service during the last 10 years, it appeared to the examiner that he had tried to be gainfully employed. 

At a different VA examination conducted in April 2017, the VA examiner found that the Veteran's symptoms would affects his ability to perform prolonged standing and forward bending, as well as repetitive heavy lifting, pulling, and pushing.  Thus, the VA examiner concluded, the Veteran would have great difficulty performing his current welding job without significant discomfort.  The VA examiner concluded that the radiculopathy symptoms would not contribute to the Veteran's work abilities, because the radiculopathies were not clinically significant.  Overall, the VA examiner felt that the Veteran was capable of working in a light to moderate category (according to Department of Labor standards), as well as with no prolonged standing or repetitive forward bending.  

The Board finds that this evidence makes it most likely that the Veteran would be able to perform the functional requirements of some physical jobs or any sedentary job.  With regard to physical jobs, he is currently employed as a welder.  He was able to adapt his physical limitations and still carry out the functions of this job.  In fact, in March 2017, he reported "doing well" at this job and being up for a promotion.  

Other evidence shows that he had trouble sitting for prolonged periods of time, but most sedentary jobs would allow for intermittent breaks to get up and stretch.  He had difficulty with prolonged standing and walking, but sedentary positions generally involve sitting to complete most work tasks.  On this question, the April 2017 VA examiner's opinion that the Veteran was employable is not dispositive because it is solely within the Board's adjudicative authority to determine unemployability; it is not a medical determination.  See 38 C.F.R. § 4.16(a); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Nonetheless, the examiner's opinion provides a good summary of the Veteran's impairments and the likely impact of those impairments on his ability to function in an occupational environment.  The Board, therefore, finds the examiner's assessment probative on this question.  It indicates that he would likely have significant difficulty continuing in his current occupation as a welder.  However, the Board notes, the Veteran had an extensive background in a variety of positions.  Thus, he has the skills to adapt to, for example, an unskilled or semi-skilled work-at-home job utilizing computers, which would allow him to train on-the-job, while adapting his limitations to the position.  His service-connected physical impairments would not preclude him from carrying out any job functions outside his capacity nor would such a job be inconsistent with his education and background.  

Overall, this evidence shows that the Veteran's symptoms have affected his employment in physical, primarily construction-type, jobs.  He lost some jobs due to these symptoms.  However, he has been able to maintain jobs, including presently as as a welder, and the evidence does not establish that his symptoms would otherwise preclude securing or following substantially gainful employment consistent with his background and education.  As such, the preponderance of the evidence is against the claim, including on an extraschedular basis.  Thus, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An extraschedular rating for the orthopedic and neurological manifestations of a lumbar spine disability is denied.  

A TDIU is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


